Citation Nr: 0613752	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for generalized joint 
pain, due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, 
due to an undiagnosed illness.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for muscle pains, due 
to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.  

6.  Entitlement to service connection for neuropsychological 
disorder, related to Gulf War service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1988 to August 1988 and on active duty from 
December 1990 to May 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the aforementioned claims.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2005.  A transcript of that hearing 
is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for the aforementioned claims 
based upon service incurrence.  

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in September 2005.  At that time, the veteran 
indicated, in pertinent part, that his claims were denied 
because he did not report for his Gulf War Protocol 
Examination.  He indicated at his Travel Board hearing that 
he did not receive notice of the scheduled examinations and 
therefore did not report.  He stated that he was living at 
the VA domiciliary at that time, and his mailing address was 
that facility.  He claims that if he received notice of the 
examinations, he would have reported, as his place of 
residence was also the same facility where he would have to 
report for examination.  A review of the record reveals that 
the veteran was irregularly discharged from the domiciliary 
in February 2004.  He was readmitted to that facility in 
September 2004.  His VA examinations were scheduled in 
June 2004.  The address of record at the time his  
examinations were scheduled was the domiciliary.  A review of 
the record reflects that at the time the VA examinations were 
scheduled, he was essentially homeless and did not have an 
address.  Therefore, his address of record, was the 
domiciliary, and although he was not living at that site, it 
is indicated that the veteran received his mail at that 
facility, continued to be seen there for medical purposes, 
and he was not notified that he was scheduled for examination 
by VA.  He testified at the September 2005 Travel Board 
hearing that he now lived at another address in Prescott, 
Arizona.  In order to give the veteran every opportunity to 
prosecute his claim, he should be provided an opportunity to 
undergo VA Gulf War protocol examination in connection with 
his claims.  

Additionally, in reviewing the evidence of record, it is 
noted that the veteran received a May 2004 VCAA letter in 
connection with his claim.  VA informed the veteran what was 
necessary for a PTSD claim, an undiagnosed illness claim, and 
what was necessary for a service connection claim.  However, 
he was not informed of what he needed to show for new and 
material evidence to reopen a previously finalized claim.  
This needs to be done prior to final adjudication of the 
claim.  

In May 2004, the RO sent the veteran a letter requesting 
details of his service stressors.  To date, the only response 
was in a September 2004 statement in which the veteran 
reported that he was in combat while in the Persian Gulf.  
The veteran should be given an opportunity to submit 
information corroborating his assertion of being engaged in 
combat.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Give veteran an opportunity to submit 
evidence corroborating his assertion of 
being engaged in combat.

2.  The veteran should be scheduled for 
Gulf War Protocol examinations in 
connection with his claimed disabilities.  
All indicated studies should be 
performed.  The claims file must be made 
available to and reviewed by the 
physicians in connection with the 
examinations.

The veteran should specifically be afforded 
orthopedic, dermatological, neurological, 
and psychiatric VA examinations.  

a.  The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed joint/muscle disorder 
and if so, is it related to his 
experiences in the Persian Gulf.  The 
examiner should also determine whether 
there are objective signs of 
joint/muscle disease or other non-
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of joints and 
muscle pain.  If there are objective 
signs or non-medical indicators of 
painful joints and muscle disease, the 
examiner should, if possible, establish 
a diagnosis for the signs that are 
present.  (Each affected joint should be 
addressed.)  

If a diagnosis cannot be established, 
this should be stated.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

b.  The dermatologic examination should 
determine whether the veteran has 
objective evidence of a skin disability.  
If so, the examiner should state whether 
the veteran's skin complaints are 
attributable to a diagnosed disability 
and if so, whether such diagnosed 
condition is related to service.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

c.  The neurological examination should 
determine whether the veteran has 
objective evidence of a chronic 
neurological disability, to include a 
chronic headache disorder.  If so, the 
examiner should state whether the 
veteran's neurological complaints are 
attributable to a diagnosed disability 
and if so, whether such diagnosed 
condition is related to service.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

d.  The psychiatric examination should 
include an opinion as to whether the 
veteran currently has a psychiatric 
disorder, including PTSD.  If so, the 
examiner should offer an opinion as to 
whether such diagnosed psychiatric 
disorder is related to service.  If PTSD 
is diagnosed, the specific stressor upon 
which the diagnosis is made should be 
identified.

e.  The examiners must provide a 
complete rationale for all opinions 
provided.

3.  VA should attempt to obtain the 
veteran's correct address prior to 
scheduling his examinations.  The veteran 
must be given adequate notice of the date 
and place of any examination.  A copy of 
all notifications must be associated with 
the claims file.  The veteran is hereby 
advised that failure to report to a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claims.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

5.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims for service connection claims on 
appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006) and also informs the 
veteran of what he needs to show for new 
and material evidence to reopen a 
previously finalized claim.  .  

6.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





